Downer, J.
Does the evidence bring this case within the provisions of sec. 4, eh. 95 of the E. S., which provides that “ any married woman whose husband, either from drunkenness, profligacy or any other cause, shall neglect or refuse to provide for her support or the support and education of her children,-shall have the right in her own name to transact business, and to receive and collect her own earnings, and the earnings of her own minor children,” and to apply the same, &c., free from the control of her husband? The husband is not proved to be lazy, indolent or vicious. The evidence shows that he is a laboring man ; that be works by the day, sometimes on a farm and sometimes in a stone quarry, and sometimes takes land to work; and that. he is a careless manager, and was in debt and unable to supply the necessary wants of his wife. The counsel for the appellant contends that in such case the statute applies, and the wife has a right, uncontrolled by the husband, to receive her own earnings. He takes the ground that the words “ any other cause," in the statute, are broad enough to embrace every case where, for any reason, the husband does not furnish his wife with food and raiment and all the necessaries of life. If this be so, then every poor and virtuous man who may be sick, or for any cause unable to work *685and provide bis wife and minor children with necessaries, may be deprived entirely of tbeir services, and of all control over them. It appears to us that tbe words “ or from any other cause,” following “ drunkenness, profligacy,” must be limited to vices ejusdem generis, or to conduct tending to the same result. Mere poverty, sickness, intellectual inferiority or physical inability of the husband, without being caused by vice, are not alone sufficient to enable the wife to act as a feme sole, or bring her within the provisions of section four. It may be that laziness, idleness or indolence would. A similar construction is often given to general words following particular ones in statutes and in contracts.
By the Court. — The judgment of the circuit court is affirmed.